Citation Nr: 0707906	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for loss of vision in 
the left eye.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for loss of 
vision in the left eye and whether new and material evidence 
has been received to reopen a claim for service connection 
for a right eye disorder are addressed in the REMAND portion 
of the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent medical evidence of record preponderates 
against a finding that the veteran has a current bilateral 
hearing disability that is due to any incident or event of 
active military service, and bilateral hearing loss is not 
shown to have been manifested to a compensable degree within 
one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends in his claim and in his Notice of 
Disagreement filed in June 2003 that his bilateral hearing 
loss was a direct residual of his membership in an artillery 
unit while in service where he was exposed to loud noises 
daily.  He said extremely loud noises from the guns and 
artillery caused damage to his hearing.  He claimed that over 
the years this condition became worse.

It appears that some of the veteran's service medical 
records, including his induction and separation examinations, 
may have been destroyed in the accidental fire at the 
National Personnel Records Center.  Those service medical 
records that have been reconstructed show no complaints 
related to hearing.

A September 1999 VA outpatient record shows the veteran was 
seen for his hearing.  The VA audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
55
60
LEFT
       
35
50
60
60
60

Speech recognition scores were 68 percent in the veteran's 
right ear and 64 percent in his left ear.  Assessment was 
noted as bilateral sensorineural hearing loss (SNHL) and a 
hearing aide was prescribed.

The veteran underwent a VA examination in March 2003.  
According to the examination papers in the file, the veteran 
told the examiner he started losing his hearing in 1975 and 
had no hearing problems previously.  The veteran also said 
that he loaded ammunition while in the Army and suffered 
chronic noise exposure without ear protection.  He complained 
of not being able to hear conversations now unless he was 
close to the speaker and able to read lips.  He also reported 
difficulty now using a phone and said he needed the volume on 
the television to be turned up loud.  

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
50
50
60
LEFT
       
15
50
60
60
65

Speech recognition scores were 86 percent in both the 
veteran's left and right ears.  Moderate SNHL was diagnosed 
in the right ear and moderately severe SNHL in the left ear.  
The VA audiologist said there was no evidence of hearing 
problems in service and noted that the veteran did not claim 
a hearing disorder until the summer of 2002, or 45 years 
after leaving service.  She said there was no record of 
hearing problems post service until 1999.  She said it was 
unlikely that the veteran's current hearing loss was due to 
service.


II.  Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met as 
regards the veteran's hearing loss claim.  

In this case, the Board finds that all relevant facts have 
been properly developed, and no further assistance is 
required, as to this issue, in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim, as to this issue, in a letter issued in October 
2002.  By this letter, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
this letter, the veteran also was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted October 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess and Hartman v. 
Nicholson, which held that the VCAA requires the VA to 
provide the claimant with notice of missing information and 
evidence that will assist in substantiating all the elements 
of the claim.  Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the Mayfield case, the Court addressed the 
meaning of prejudicial error in the context of the VCAA duty-
to-notify.  Mayfield, supra.  Here, the Board finds no 
possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. 


B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

It is clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 St. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385, discussed infra.

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.

In light of the veteran's missing service medical records, 
judicial case law increases the Board's obligation to 
evaluate and discuss its decision of all of the evidence that 
may be favorable to the veteran; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet App. 46, 51 (1996).  
It is indeed unfortunate that not all the veteran's service 
medical records are available.  However, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

The veteran contends that he was exposed to acoustic trauma 
in service because he loaded ammunition in an artillery unit.  
Therefore, he also contends that his bilateral hearing loss 
now is directly related to his active service then.  With 
reference to contemporaneous documentation, however, the 
evidence of record shows no complaints about hearing or the 
ears in the few service medical records that are available.  
Service records in the file also show the veteran did not 
spend all his time in service with ammunition in the 
artillery battalion, but was transferred to the mess on one 
occasion.

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  As noted above, 
however, during service there is no evidence of hearing loss.  
The first audiogram in the record reflecting hearing loss is 
from September 1999, or 42 years after the veteran's 
separation from active service.  

While, as noted, 38 C.F.R. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
The current medical record does not contain any competent and 
probative medical opinion to link any current bilateral 
hearing loss to service.  Only the veteran's lay statements, 
which are owed some deference because his service medical 
records were destroyed in the fire at the National Personnel 
Records Center, support this link.  However, the record also 
discloses that the veteran told the VA examining audiologist 
in 2003 that he had no hearing problems in service and post 
service until 1975.

In the March 2003 VA examination, the VA audiologist said the 
veteran gave a history of loud noise exposure while in 
service, but there is no indication in the record of any 
evidence that supports the veteran's contention, such as 
audiogram findings during his time of service.  The rather 
large record is also silent on the types of noise exposure 
the veteran encountered in his post service employment.  The 
Board notes that the claims file is rather large as it 
includes medical records from the veteran's Social Security 
Administration file.  After reviewing the veteran's claims 
file, the VA audiologist opined in April 2003 that it was 
unlikely that the veteran's current hearing loss was 
attributable to service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  See Goodsell v. 
Brown, 5 Vet. App. 36, 42 (1993) (Board must evaluate the 
credibility and probative value of physician statements); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1996) (suggesting 
that bare transcription of lay history, unenhanced by 
additional comment by the transcriber does not become 
competent medical evidence merely because the transcriber is 
a medical professional).  

What little medical evidence there is in the file regarding 
hearing loss shows that the veteran had no chronic hearing 
loss while in service.  Hearing loss was not found in any 
audiogram until 1999, or 42 years after the veteran was 
discharged from service.

Accordingly, as it has not been shown that the veteran's 
current bilateral hearing loss is related to service or any 
incident thereof, service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The 
Board emphasizes that the determination in this case is a 
medical one that must be based upon the professional evidence 
of record, rather than lay opinion.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's other two claims on appeal.  The 
Board must consider the record of evidence in light of the 
duties imposed by the Veterans Claims Assistance Act of 2000 
(VCAA), its implementing regulations, and the Court's recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that all the notifications needed to fairly 
adjudicate the petition to reopen the claims on appeal for 
service connection for loss of vision in the left eye and a 
right eye disorder have not been accomplished.

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2006), which are 
applicable to claims filed on and after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the petition 
to reopen these claims on appeal were filed in October 2002, 
the RO should have consistently cited to and applied the 
current version of 38 C.F.R. § 3.156(a) that is applicable to 
claims filed after August 29, 2001.  

This version provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

However, in the December 2002 "duty-to-assist" 
correspondence the RO sent the veteran, the RO provided a 
definition of material evidence that was insufficiently 
specific and that could refer to the previous incorrect 
standard of new and material evidence.  In fact, even though 
the current and correct version of the standard is found in 
the reprinted regulations affixed to the statement of the 
case, it appears from the record that the May 2003 rating 
decision and the May 2004 statement of the case both employ 
the former and incorrect standard governing the receipt of 
new and material evidence,.

In addition, the December 2002 "duty-to-assist" letter 
failed to inform the veteran of the basis of the denial of 
his claims in prior final decisions related to his left eye 
and his right eye.  For example, the Board's July 2002 
decision is the prior final decision of record related to the 
veteran's left eye claim.  Service connection for the loss of 
vision in his left eye secondary to his right eye disorder 
was denied by the Board because the claim lacked legal merit 
as service connection for his right eye has not been 
established.  The prior final decision denying the veteran's 
right eye claim is the RO rating decision of October 1997 
which found nothing in the submitted evidence that addressed 
the issue of aggravation of the right eye condition during 
service as this right eye condition pre-existed the veteran's 
enlistment in service.

To avoid any prejudice to the veteran, the Board finds that 
the RO should clearly consider the claims pursuant to, and 
give him notice of, the correct version of 38 C.F.R. § 3.156, 
in the first instance.  Specific to requests to reopen, the 
veteran must be notified of both the reopening criteria (the 
new and material evidence standard) and the criteria for 
establishing the underlying claim for service connection.  
This is especially true in light of recent judicial 
decisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(failing to provide veteran with notice of what constitutes 
material evidence will almost always be prejudicial).  The 
veteran also must be notified of the basis of the denial of 
his claims in prior final decisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
also issued a decision in the consolidated appeal of Dingess 
and Hartman v. Nicholson, which held that the VCAA requires 
the VA to provide the claimant with notice of missing 
information and evidence that will assist in substantiating 
all the elements of his claim.  Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send an appropriate 
letter to the veteran and his 
representative to ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA, its implementing 
regulations, and the Court's recent 
decisions in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifically the current version of 
38 C.F.R. § 3.156(a) applicable to claims 
filed after August 29, 2001, the reasons 
why prior final decisions on both eyes 
were denials of the veteran's claims, and 
what type of evidence he must provide for 
both claims to be successful.

2.  Then the RO should readjudicate the 
veteran's claims whether new and material 
evidence has been submitted to reopen a 
claim for service connection for loss of 
vision in the left eye and whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a right eye disorder.  This should include 
consideration of evidence recently added 
to the record.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford due process; 
it is not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


